Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated May 7, 2012 (including amendments thereto) with respect to the Common Stock of ATMI, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 7, 2012 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member Raging Capital Management, LLC By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member /s/ Frederick C. Wasch Frederick C. Wasch as Attorney-in-fact for William C. Martin
